Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability is in response to the IDS filed on 1/25/2021. No Claims have been cancelled.  No claims were added as New.  Claims 1, 4-11, 14-21 and 24-30 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 1/25/2021 and 12/9/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1, 4-11, 14-21 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s IDS filed on 1/25/2021 has been considered however, Cichon et al. (US 2017/0308800) teaches automating the processes of selecting, building, testing, and delivering new or integrated computer vision, detection, sensor and perception algorithms but fails to disclose, teach or even suggest the recited invention of the instant application.  Specifically it fails to take a holistic approach of remediating the performance of a platform.  As a result the claims are still in condition for allowance.

A Final search was conducted by Examiner on 12/28/2020, however the closest prior art fails to disclose, teach or even suggest “obtaining hardware performance information concerning hardware deployed within a computing platform, wherein the hardware performance information is continuously obtained; obtaining platform performance information concerning the operation of the computing platform, wherein the platform performance information is continuously obtained, wherein the platform performance information is obtained, at least in part, from a Security Information and Event Management (SIEM) system, and wherein obtaining platform performance information includes: obtaining system-defined consolidated platform information for the computing platform from an independent information source, the system-defined consolidated platform information defining the security-relevant subsystems present on the computing platform; obtaining client-defined consolidated platform information for the computing platform from a client information source, the client-defined consolidated platform information defining the security-relevant subsystems that the client believes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439